3999.mgp
                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

HARRY P. JOHNSON,                             )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )      Case No. 2020 CV 04400
                                              )
WEL COMPANIES INC. and                        )
DONALD R. KERNAN,                             )
                                              )
               Defendants.                    )

                                      NOTICE OF REMOVAL

       Defendant DONALD KERNAN (“Kernan”), by his attorneys HAYNES, STUDNICKA,

KAHAN & POULAKIDAS, LLC, pursuant to 28 U.S.C. §§1332, 1441 and 1446, hereby

submits his Notice of Removal, and in support thereof, states as follows:

       1.      On February 19, 2020, plaintiff Harry P. Johnson (“Johnson”) commenced this

action by filing his complaint in the Circuit Court of the Twelfth Judicial Circuit, Will County,

Illinois. In sum, Johnson seeks to recover damages based upon his allegations of bodily injuries

arising from a motor vehicle accident negligently caused by defendants on June 2, 2018 in Will

County, Illinois. See Ex. 1 hereto.

       2.      On February 24, 2020, a process server in Wisconsin served a summons and copy

of the complaint on defendant WEL Companies, Inc. (“WEL Companies”). See Exs. 1-2 hereto.

On March 25, 2020, WEL Companies filed its appearance, jury demand, answer to complaint

and affirmative defenses with the Clerk of the Circuit Court of the Twelfth Judicial Circuit, Will

County, Illinois (see Exs. 3-7 hereto). Plaintiff filed his responses to the affirmative defenses on

April 21, 2020 (see Exs. 8-9 hereto). There have been no other filings in Will County, Illinois.
       3.      According to an affidavit of service provided by plaintiff’s attorney Joseph

Mueller, on May 25, 2020 a process server in Missouri served defendant Kernan with a Second

Alias Summons and copy of the complaint. However, plaintiff’s attorney advised that this

summons had already expired as of the service date. See Exs. 10-11. Defense counsel Mark

Poulakidas spoke by telephone with plaintiff’s attorney Joseph Mueller on July 27, 2020.

Attorney Mueller advised that, on July 25, 2020, a local process service accomplished abode

service on defendant Kernan in Missouri. Thus, this Notice of Removal is timely. Defense

counsel is not yet in possession of plaintiff’s most recent summons or the related affidavit of

service regarding defendant Kernan.          Finally, defendant WEL Companies has expressly

consented to removal of this action from Will County, Illinois to the United States District Court

for the Northern District of Illinois (see Ex. 2 hereto).

       4.      Per the complaint, the initial case management conference in Will County, Illinois

was set for June 8, 2020. Due to ongoing Covid-19 restrictions, the parties submitted an agreed

order on that date in lieu of personal appearances of all counsel. Pursuant to this agreed order

(Ex. 12 hereto), the case has been continued to August 7, 2020 for status on completion of

written discovery and service on defendant Kernan. Plaintiff Johnson was also granted leave to

issue an alias summons as to defendant Kernan. No other orders have been entered by the Will

County, Illinois judge.

       5.      At all times relevant, defendant WEL Companies has been a Wisconsin

corporation and has maintained its headquarters, principal place of business, and registered agent

in the state of Wisconsin. See Ex. 2 hereto. Accordingly, WEL Companies is a citizen of

Wisconsin for purposes of diversity jurisdiction.




                                                   2
          6.    From before the alleged occurrence date of June 2, 2018 until approximately

March 2019, defendant Kernan resided and was domiciled in Arkansas. Kernan then moved to

his home to Missouri, where he resides at present and intends to remain permanently. From

approximately March 2019 to the present and going forward, Kernan considers himself to be a

citizen and resident of and domiciled in the State of Missouri. See Ex. 13 hereto.

          7.    Because the complaint does not allege plaintiff Johnson’s individual residence or

domicile, defendant retained a licensed investigator to search and verify this information. Based

upon his searches, the investigator has concluded that plaintiff Johnson has resided at 1830

Albert Lane in Wilmington, Illinois continuously since before June 2, 2018 to the present. See

Ex. 14 hereto. Accordingly, defendant submits that Johnson is a citizen and resident of Illinois

and is domiciled in Illinois for purposes of diversity jurisdiction.

          8.    Based on the foregoing, this is an action between citizens of different states and

there is complete diversity among the parties.

          9.    Johnson’s complaint (Ex. 1) contains an open prayer for damages “in an amount

in excess of $50,000.00,” plus costs. Certain injuries and elements of alleged damages are

itemized in the complaint such as plaintiff’s “severe and permanent bodily injuries and mental

injuries,” disabilities, and continuing pain “for the remainder of his life.” In addition to an award

for medical expenses, defendant anticipates that at trial plaintiff will ask jurors to award damages

for the individual elements of past and future pain and suffering and loss of a normal life

experienced and reasonably certain to be experienced in the future (see I.P.I. 30.04.01, 30.05 and

30.06).

          10.   Prior to suit, counsel to plaintiff Johnson disclosed itemized claimed medical bills

totaling roughly $53,000 (through 5/29/19) to defendants’ insurance claim handler. Based upon




                                                  3
the available information on damages, there is a reasonable probability that the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       11.     Diversity jurisdiction exists. It is requested that this Honorable Court remove the

instant action from the Circuit Court of the Twelfth Judicial Circuit, Will County, Illinois to the

United States District Court for the Northern District of Illinois. Copies of this Notice of

Removal have been served upon plaintiff’s attorney and the Clerk of the Circuit Court of the

Twelfth Judicial Circuit, Will County, Illinois.

       WHEREFORE, defendant DONALD KERNAN respectfully requests that this Honorable

Court remove the instant action from the Circuit Court of the Twelfth Judicial Circuit, Will

County, Illinois to the United States District Court for the Northern District of Illinois, and enter

such other and further relief as this Court deems just.

                                              Respectfully submitted,

                                              HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC

                                              /s/Mark G. Poulakidas


Mark G. Poulakidas (mpoulakidas@hskolaw.com)
HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC
Attorneys for Defendants
200 West Adams Street, Suite 2175
Chicago, Illinois 60606
Tel. 312-332-6644
Fax 312-332-6655




                                                   4
